Citation Nr: 1625599	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  09-39 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for syringomyelia.  

2.  Entitlement to service connection for a bilateral foot disability, to include as secondary to syringomyelia or a service-connected disorder.  

3.  Entitlement to service connection for hypertension, to include as secondary to a bilateral foot disability, to include as secondary to syringomyelia or a service-connected disorder.  

4.  Entitlement to service connection for a bilateral leg disability, including numbness, to include as secondary to syringomyelia or a service-connected disorder.  


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to May 2000 with subsequent service in the National Guard through February 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In March 2012, the Veteran testified before the Board.  A written transcript of this hearing has been added to the claims file.  

In June 2012, this matter was remanded for additional development, to include medical and personnel records for the Veteran for her reserve service from the U.S. Army Human Resources Command and from the 349th Regiment, 87th Division, located at Camp Shelby, Mississippi.  A negative reply was received from Camp Shelby, and service personnel records were received from the U.S. Army Human Resources Command.  In addition, the Veteran submitted additional service and medical records.  

This matter was again remanded in September 2014 in order to verify the Veteran's periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) from May 2000 to February 2006, update the Veteran's VA treatment records, and afford the Veteran an additional VA examination in connection with the claims.  Updated VA treatment records were subsequently received, and a response from the Veteran's National Guard unit was received indicating that they had no records for the Veteran.  Records from DFAS were also received, but did not contain information regarding periods of ACDUTRA/INACDUTRA. The Veteran was then afforded a VA examination dated in December 2014 and an addendum dated in August 2015.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a VA examination report dated in December 2014, the examiner found that the Veteran's claimed conditions were not at least as likely as not caused by or had their onset during active duty or within one year of active duty, nor were the conditions aggravated by military service.  Hypertension and swelling of the feet were also indicated to be unrelated to syringomyelia or service-connected right thumb and right shoulder disabilities.  With respect to the Veteran's diagnosed syringomyelia, the examiner noted that most cases of syringomyelia were congenital and a few were post-traumatic.  It was also noted that the Veteran was involved in motor vehicle accidents in 1994 and 2004.  No opinion was offered regarding whether the Veteran's syringomyelia was congenital or the result of trauma, including in-service trauma.  

In this regard, the Veteran's claims file contains other medical records that touch on this question.  These include VA examination reports dated in December 2008 and March 2009.  The March 2009 examiner found that the Veteran's syringomyelia was likely present prior to military service, but was less likely aggravated by injuries in service.  The examiner noted that the Veteran had been in prior motor vehicle accidents and had worked as a nursing assistant lifting patients.  

Private medical reports from Dr. Yeh in January 2009, Dr. Goodman in June 2009, and Dr. Wade in July 2007, March 2008, and June 2008 were also received.  In the January 2009 report, Dr. Yeh stated that the clinical etiology of post-traumatic syringomyelia was well documented.  It was noted that syringomyelia may follow significant spinal trauma and may be present with or without clinical spinal cord injury.  The doctor indicated that he suspected that the Veteran's syringomyelia was present prior to enlistment and began to have subtle, then progressive symptoms associated with her disease.  The diagnosis, however, was not made until after the Veteran had sustained potentially aggravating activities.  The June 2008 report of Dr. Goodman noted that the Veteran underwent extensive cervical surgery in July 2007 to treat a syrinx within her cervical spinal cord that extended into her thoracic spinal cord.  Prior to the operation, and subsequently, the Veteran had complained of paresthesias, primarily in her right arm and her left leg and had pain in those areas exacerbated by physical exertion.  The doctor also noted that the Veteran suffered a number of traumatic injuries in the past related to automobile accidents and also her time in the military.  The doctor stated that these injuries likely contributed to her current complaints.  In reports from Dr. Wade, the Veteran was noted to have been in a motor vehicle accident that may or may not have contributed to her syringomyelia.

The Veteran also submitted numerous statements and testified before the Board that she had complaints of neck pain and stiffness as early as 2002 and that she believes that the complaints of numbness and tingling in her legs and feet, and her hypertension (that developed around the time of her surgery), are related to her neck surgery and syringomyelia.  She indicated that the injuries and stresses of service either caused or aggravated her syringomyelia and that this condition then caused her other claimed conditions.

Based on the foregoing, the Board finds that additional opinion should be requested in this case.  In general, service connection may not be granted for congenital or developmental defects, as they are not considered a disease or injury for the purpose of service connection.  See 38 C.F.R. § 3.303(c), 4.9 (2011).  Service connection, however, may be granted for a congenital or hereditary disease, as opposed to a defect, where the disease first manifested during service (incurrence), or where it preexisted service but was worsened beyond its normal progression as a result of service (aggravation).  See Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009 (discussing VAOPGCPREC 82-90); Monroe v. Brown, 4 Vet. App. 513, 151 (1993).  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In contrast, a "disease" is capable of improvement or deterioration.  In addition, service connection may be granted for any additional disability that results where a congenital or developmental defect is subject to, or aggravated by, a superimposed disease or injury.  See VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  

In this regard, the Board notes that when no preexisting medical condition is noted upon entry into service (as is the case here), a Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111 (West 2002); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The presumption of soundness applies if a Veteran's disease is not noted at entry.  See Quirin, 22 Vet. App. at 396-97; Monroe, 4 Vet. App. at 515.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  Accordingly, 

Once the presumption of soundness applies, the burden of proof remains with the Secretary on both the preexisting and the aggravation prong; it never shifts back to the claimant.  In particular, even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness . . . the burden is not on the claimant to show that his disability increased in severity; rather, it is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  

Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  This burden must be met by affirmative evidence demonstrating that there was no aggravation.  See id.  The burden is not met by finding that the record contains insufficient evidence of aggravation.  See Id.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA opinion in connection with the claimed disabilities.  The examiner must review the claims file.  The examiner should respond to the following:

(a)  Identify any current foot and leg disabilities.  Please state the diagnoses.  All lay and medical evidence of record and VA examination reports should be considered.

(b)  Is the Veteran's diagnosed syringomyelia a congenital or developmental defect, or is it a congenital or hereditary disease?  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In contrast, a "disease" is capable of improvement or deterioration.

Was the Veteran's syringomyelia caused by trauma?  If so, please identify the traumatic cause of the Veteran's diagnosed syringomyelia.   

(c)  If the syringomyelia is a congenital or developmental defect, was it subject to, or aggravated by, a superimposed disease or injury during service which resulted in additional disability?  Please identify the additional disability.  Or, was the increase in severity due to the natural progress of the disorder?

(d)  In contrast, if  the syringomyelia is a congenital or hereditary disease, please state whether (i) the disease clearly and unmistakably preexisted the Veteran's entry into active service, and (ii) whether it was clearly and unmistakably not aggravated, beyond the normal progress of the disorder, during or as a result of active service (i.e., that it clearly and unmistakably did not increase or that any increase was clearly and unmistakably due to the natural progress of the disease).  

(e)  If the syringomyelia (i) is not congenital or developmental in nature, or (ii) if it did not clearly and unmistakably preexist service and was clearly and unmistakably not aggravated thereby, was it at least as likely as not (probability of 50 percent or more) that syringomyelia was incurred in or aggravated by any incident, disease, or injury during service, including any trauma sustained therein?  

(f)  Was hypertension and/or any diagnosed foot or leg disability caused or aggravated by active duty service, incurred within one year of active duty service, or was any such condition caused or aggravated by syringomyelia, surgery for syringomyelia, or any service-connected disability?

The examiner is specifically requested to review the service treatment records and post-service medical records, to include VA examination reports dated in December 2008, March 2009, and December 2014, as well as private medical reports dated in July 2007, March 2008, and June 2008 from Drs. Yeh, Goodman, and Wade.  The Veteran's written statements and testimony before the Board should also be reviewed and commented on.

A complete rationale for all opinions is requested.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

2.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issue remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




